
	

113 HR 1134 IH: To direct the Secretary of Veterans Affairs to carry out a grant program and pilot program designed to improve the delivery of health care to veterans residing in rural areas, and for other purposes.
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1134
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Gallego
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a grant program and pilot program designed to improve the delivery of health
		  care to veterans residing in rural areas, and for other
		  purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The estimated
			 veteran population of the Nation is 22,328,000.
			(2)Nearly 30 percent
			 of veterans live in rural areas, with younger veterans who served in support of
			 Operation Iraqi Freedom and Operation Enduring Freedom more likely than other
			 veterans to live in rural areas.
			(3)Veterans living in
			 rural areas are reported to be in poorer health than veterans living in urban
			 areas.
			(4)Veterans living in
			 rural areas often need to travel extremely long distances to receive medical
			 care and the other services to which they are entitled.
			(5)The medical
			 facilities of the Department of Veterans Affairs include 821 community-based
			 outpatient clinics, 300 veterans centers, and 152 hospitals.
			(6)Rural veterans
			 represent 41 percent of the total number of veterans enrolled in the Department
			 of Veterans Affairs patient enrollment system under section 1705 of title 38,
			 United States Code.
			(7)A
			 higher percentage of veterans residing in rural areas reported having at least
			 one disability compared with veterans residing in urban areas.
			(8)Each year more
			 than 150,000 members of the Armed Forces are discharged or separated from
			 service in the Armed Forces and transition to veteran status.
			(9)Navigating the
			 transition from the health care system of Department of Defense to the health
			 care system of the Department of Veterans Affairs involves the coordination of
			 data and information between Department of Defense and the Department of
			 Veterans Affairs.
			(10)It is important
			 to develop electronic health records that can be accessed by both the
			 Department of Defense and the Department of Veterans Affairs whether a patient
			 is a member of the Armed Forces or a veteran to ensure the greater availability
			 of health care information for members of the Armed Forces and veterans.
			2.Transportation
			 grants for rural veterans service organizations
			(a)Grants
			 Authorized
				(1)In
			 generalThe Secretary of Veterans Affairs shall establish a grant
			 program to provide innovative transportation options to veterans in highly
			 rural areas.
				(2)Use of
			 fundsGrants awarded under this section may be used by State
			 veterans service agencies and veterans service organizations to—
					(A)assist veterans in
			 highly rural areas to travel to Department of Veterans Affairs medical centers;
			 and
					(B)otherwise assist
			 in providing medical care to veterans in highly rural areas.
					(3)Maximum
			 amountThe amount of a grant under this section may not exceed
			 $50,000.
				(4)No matching
			 requirementThe recipient of a grant under this section may not
			 be required to provide matching funds as a condition for receiving such
			 grant.
				(5)Recovery of
			 unused grant fundsIf a
			 recipient of a grant does not use the full amount of funds received under this
			 section by not later than September 30 of the fiscal year in which such grant
			 was awarded, the United States shall be entitled to recover from such recipient
			 the total of all unused grant amounts made under this section to such
			 recipient.
				(b)RegulationsThe
			 Secretary shall prescribe regulations for—
				(1)evaluating grant
			 applications under this section; and
				(2)otherwise
			 administering the program established by this section.
				(c)ReportsNot later than February 1 of each year, the
			 Secretary shall submit to Congress a report containing information related to
			 each grant awarded under this section during the preceding year,
			 including—
				(1)the name of the
			 grant recipient; and
				(2)the amount of the
			 grant.
				(d)Veterans Service
			 Organization DefinitionIn this section, the term veterans
			 service organization means any organization recognized by the Secretary
			 of Veterans Affairs for the representation of veterans under section 5902 of
			 title 38, United States Code.
			3.Outreach
			 requirement
			(a)Outreach
			 requiredThe Secretary of
			 Veterans Affairs shall conduct outreach, including under chapter 63 of title
			 38, United States Code, to educate veterans and their family members about the
			 availability of transportation to assist veterans living in rural areas in
			 traveling to Department of Veterans Affairs medical facilities, including
			 transportation available pursuant to a grant made under section 2.
			(b)Outreach
			 definedIn this section, the
			 term outreach shall have the meaning given such term in section
			 6301(b)(1) of title 38, United States Code.
			4.Pilot program for
			 the implementation of electronic health record systems or capabilities at
			 Department of Veterans Affairs medical facilities located in rural
			 areas
			(a)Pilot
			 programThe Secretary of
			 Veterans Affairs, in cooperation with the Secretary of Defense, shall carry out
			 a pilot program under section 1635(f) of the National Defense Authorization Act
			 of Fiscal Year 2008 (Public Law 110–181; 122 Stat. 462; 10 U.S.C. 1071 note) at
			 Department of Veterans Affairs medical facilities located in rural areas and
			 selected by the Secretary. Such pilot program shall be designed to—
				(1)implement at such medical facilities
			 electronic health record systems or capabilities that allow for full
			 interoperability of personal health care information between the Department of
			 Defense and the Department of Veterans Affairs;
				(2)ensure that
			 veterans served by such medical facilities are afforded the technological
			 advances to improve the quality of health care they receive;
				(3)provide physicians
			 and other personnel at such medical facilities with access to the complete
			 personal health care information of members of the Armed Forces who are
			 discharged or released from service in the Armed Forces; and
				(4)increase the
			 accessibility, efficiency, and use of electronic health records at such
			 facilities to meet improved health care needs.
				(b)Selection of
			 medical facilitiesThe Secretary of Veterans Affairs, in
			 cooperation with the Secretary of Defense, shall select Department of Veterans
			 Affairs medical facilities at which to carry out the pilot program under this
			 section. Such facilities shall be located in rural areas where the population
			 rate of veterans exceeds six percent.
			(c)ReportsNot
			 later than April 1 of each year, the Secretary of Veterans Affairs shall submit
			 to Congress a report on the pilot program under this section. Each such report
			 shall include—
				(1)an evaluation of
			 best practices relating to furnishing health care to veterans residing in rural
			 areas;
				(2)an evaluation of
			 the education and training provided to physicians and other personnel at
			 medical facilities participating in the pilot program; and
				(3)an evaluation of
			 the health care provided to veterans residing in rural areas.
				
